THIRD AMENDMENT TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIRD AMENDMENT (this “Amendment”), dated as of March 24, 2008, to the Amended
and Restated Loan and Security Agreement, dated as of July 3, 2007, as amended
by the First Amendment dated as of October 3, 2007 and by the Second Amendment
dated as of January 25, 2008 (the “Loan Agreement”), by and among, on the one
hand, the lenders identified on the signature pages thereof (such lenders,
together with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the "Lenders”),
and WELLS FARGO FOOTHILL, INC. (“Foothill”), a California corporation, as the
arranger and administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, “Agent”), and, on the other
hand, METALICO, INC., a Delaware corporation (“Parent”), and each of Parent’s
Subsidiaries identified on the signature pages thereof (such Subsidiaries,
together with Parent, are referred to hereinafter each individually as a
“Borrower”, and collectively, jointly and severally, as the "Borrowers”).

WHEREAS, Borrowers have requested that Agent and the Lenders amend the Loan
Agreement to, among other things, increase the Revolver Commitment from
$63,000,000 to $78,000,000, and Agent and the Lenders have agreed to such
amendment subject to the terms and conditions of this Amendment.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
agreements and conditions hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Capitalized Terms. All capitalized terms used in this Amendment (including,
without limitation, in the recitals hereto) and not otherwise defined shall have
their respective meanings set forth in the Loan Agreement.

2. Recitals. The third recital on the first page of the Loan Agreement is hereby
amended by deleting the reference to “$63,000,000” from the fifth line thereof
and inserting “$78,000,000” in lieu thereof.

3. Existing Defined Terms in the Loan Agreement. Section 1.1 of the Loan
Agreement is hereby amended as follows:

(a) The definition of the term “Guaranties” is hereby amended in its entirety to
read as follows:

"'Guaranties’ means (i) those certain general continuing guaranties executed and
delivered by Subsidiary Guarantors in favor of Agent and (ii) each general
continuing guaranty, the form and substance of which is satisfactory to Agent,
made by any other Guarantor in favor of Agent for the benefit of the Lender
Group or otherwise guaranteeing all or any part of the Obligations.”

(b) The definition of the term “Maximum Revolver Amount” is hereby amended in
its entirety to read as follows:

"'Maximum Revolver Amount’ means $78,000,000.”

(c) The definition of the term “Premium Amount” is hereby amended as follows:

The reference to “$63,000,000” from the second line thereof is hereby deleted
and “$78,000,000” is inserted in lieu therefor.

(d) The definition of the term “Subsidiary Guarantors” is hereby amended in its
entirety to read as follows:

"'Subsidiary Guarantors’ means General Smelting, Metalico Niles, Inc., an Ohio
corporation, River Hills by the River, Inc., a Florida corporation and Metalico
Gulfport Realty, Inc., a Mississippi corporation.’

4. Revolver Advances. Section 2.1(a)(y)(i) of the Loan Agreement is hereby
amended by deleting the reference to “$25,000,000” and inserting “$30,000,000”
in lieu thereof.

5. Collateral Reporting. Section 6.2 of the Loan Agreement is hereby amended in
its entirety to read as follows:

"Collateral Reporting. Provide Agent (and if so requested by Agent with copies
for each Lender) with the following documents at the following times in form
satisfactory to Agent:

     
Daily
  (a) a sales journal, collection journal, and credit register since the last
such schedule and a calculation of the Borrowing Base as of such date,
(b) notice of all returns, disputes, or claims.
 
   
Monthly (not later
than the 10th day
of each month)
  (c) a detailed calculation of the Borrowing Base (including detail
regarding those Accounts that are not Eligible Accounts),
(d) a detailed aging, by total, of the Accounts, together with a
reconciliation to the detailed calculation of the Borrowing Base
previously provided to Lender,
(e) a summary aging, by vendor, of Borrowers’ accounts payable and any
book overdraft,
(f) a calculation of Dilution for the prior month, and
(g) a listing of all Inventory located at third party contractors, together
with the aggregate cost of such Inventory.
 
   
Monthly (not later
than the 15th day
of each month)
  (h) Inventory reports specifying each Borrower’s cost and the wholesale
market value of its Inventory, by category, with additional detail showing
additions to and deletions from the Inventory,
 
 

Quarterly
  (i) a detailed list of each Borrower’s customers,
(j) a report regarding each Borrower’s accrued, but unpaid, ad valorem
taxes,
 
   
Upon request by
Agent
  (k) copies of invoices in connection with the Accounts, credit memos,
remittance advices, deposit slips, shipping and delivery documents in
connection with the Accounts and, for Inventory and Equipment acquired by
Borrowers, purchase orders and invoices, and
(l) such other reports as to the Collateral, or the financial condition of
Borrowers as Agent may request.
 
   

In addition, each Borrower agrees to cooperate fully with Agent to facilitate
and implement a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth above.”

6. Minimum EBITDA. Section 7.20(a)(i) of the Loan Agreement is hereby amended in
its entirety to read as follows:

"Minimum EBITDA. EBITDA, measured on a fiscal quarter-end basis, of not less
than the required amount set forth in the following table for the applicable
period set forth opposite thereto:

     
Applicable Amount
  Applicable Period
 
   
$39,138,000
  For the 12 month period ending
March 31, 2008
 
   
$38,878,000
  For the 12 month period ending
June 30, 2008
 
   
$36,963,000
  For the 12 month period ending
September 30, 2008
 
   
$36,894,000
  For the 12 month period ending
December 31, 2008
 
   

Agent shall establish required minimum amounts for each 12-month period ending
on the last day of each fiscal quarter after December 31, 2008 on such basis as
Agent may determine in its Permitted Discretion, consistent with methods
employed to establish minimum amounts for prior periods; provided, that if Agent
and Borrowers cannot agree on such Projections, for purposes of this
Section 7.20(a)(i), Borrowers’ projected EBITDA for such 12 month period shall
not be less than $43,404,000.”

7. Capital Expenditures. Section 7.20(b) of the Loan Agreement is hereby amended
in its entirety to read as follows:

“Capital Expenditures. Make capital expenditures (i) in Fiscal Year 2007 in
excess of $12,000,000 and (ii) in excess of $13,800,000 for any fiscal year
after 2007 (subject to the last sentence of this Section 7.20(b)), plus for any
fiscal year after 2007, so long as no Event of Default shall have occurred and
be continuing, the Permitted Carry-Forward (as hereinafter defined). For
purposes of this Section 7.20(b), “Permitted Carry-Forward” shall mean, for any
fiscal year after 2007, an amount equal to the lesser of (x) $750,000 and
(y) the amount (if any) by which the aggregate maximum amount of capital
expenditures that Borrowers may make during the immediately preceding fiscal
year pursuant to this Section 7.20(b) exceeded the actual amount of capital
expenditures made by Borrowers during such fiscal year. The aggregate maximum
amount of capital expenditures that Borrowers may make during fiscal years after
2007 shall not exceed the aggregate projected amount of Borrowers’ capital
expenditures for each such fiscal year as set forth in the Projections delivered
to Agent in accordance with Section 6.3(c), which Projections are in form and
substance acceptable to Agent; provided, that if Agent and Borrowers cannot
agree on such Projections, for purposes of this Section 7.20(b), the aggregate
projected amount of Borrowers’ capital expenditures for each such fiscal year
shall not exceed the amounts set forth in clauses (i) and (ii) of this
Section 7.20(b).”

8. Schedules. The schedules to the Loan Agreement are hereby amended by amending
and restating Schedule C-1 in its entirety to read as set forth in Exhibit A
hereto.

9. Conditions. This Amendment shall become effective only upon satisfaction in
full of the following conditions precedent (the first date upon which all such
conditions have been satisfied being herein called the “Third Amendment
Effective Date”):

(a) Representations and Warranties; No Event of Default. The representations and
warranties contained herein, in Section 5 of the Loan Agreement and in each
other Loan Document and certificate or other writing delivered to Agent and the
Lenders pursuant hereto on or prior to the Third Amendment Effective Date shall
be correct in all material respects on and as of the Third Amendment Effective
Date as though made on and as of such date (except to the extent that such
representations and warranties expressly relate solely to an earlier date in
which case such representations and warranties shall be true and correct on and
as of such date), and no Default or Event of Default shall have occurred and be
continuing on the Third Amendment Effective Date or would result from this
Amendment becoming effective in accordance with its terms, unless any such Event
of Default has previously been waived in accordance with Section 15 of the Loan
Agreement.

(b) Amendment Fee. Borrowers shall have paid to Agent the fees set forth in the
fee letter dated the date hereof (the “Third Amendment Fee Letter”).

(c) Delivery of Documents. Agent shall have received on or before the Third
Amendment Effective Date the following, each in form and substance reasonably
satisfactory to Agent and, unless indicated otherwise, dated the Third Amendment
Effective Date:

(i) counterparts of this Amendment and the Third Amendment Fee Letter, duly
executed by each Loan Party and each Lender;

(ii) a duly executed amendment to the Ableco Intercreditor Agreement and a duly
executed amendment to the Ableco Loan Agreement, each in form and substance
satisfactory to the Agent, to, among other things, permit the increase in the
Revolver Commitment and the borrowings on account thereof;

(iii) a copy of the resolutions of each Loan Party, certified as of the Third
Amendment Effective Date by an authorized officer thereof, authorizing the
execution, delivery and performance by such Loan Party of this Amendment and the
other Loan Documents to be executed and delivered pursuant hereto to which such
Loan Party is a party, and the performance of the Loan Agreement, as amended;

(iv) a certificate of an authorized officer of each Loan Party certifying the
names and true signatures of the representatives of such Loan Party authorized
to sign this Amendment and the other documents to be executed and delivered by
such Loan Party in connection herewith, together with evidence of the incumbency
of such authorized officers;

(v) certificates of an authorized officer of each Loan Party certifying either
that (A) attached thereto is a complete and correct copy of the Governing
Documents of such Loan Party or (B) the Governing Documents of such Loan Party
previously delivered to the Agent in connection with the closing of the Loan
Agreement remain true and correct and in full force and effect without amendment
as of the Third Amendment Effective Date;

(vi) an opinion of Arnold S. Graber, Esq., General Counsel to the Borrowers, ,
in form and substance reasonably satisfactory to Agent; and

(vii) such other agreements, instruments, approvals, opinions and other
documents as Agent may reasonably request.

(d) ACC Texas Subordination Agreement. The Third Amendment Effective date shall
have occurred prior to March 25, 2008.

(e) Proceedings. All proceedings in connection with the transactions
contemplated by this Amendment, and all documents incidental thereto, shall be
reasonably satisfactory to Agent, and Agent shall have received all such
information and such counterpart originals or certified copies of documents, and
such other agreements, instruments, approvals, opinions and other documents, as
Agent may reasonably request.

10. Condition Subsequent. The obligations of the Lenders to continue to make
Advances and maintain the Term Loans is subject to the fulfillment of each of
the conditions subsequent set forth below (the failure by the Borrowers to so
perform or cause to be performed constituting an Event of Default): within
15 days of the Third Amendment Effective Date, the Agent shall have received a
certificate of the appropriate official(s) of the state of organization of each
Borrower certifying as to the subsistence and good standing of, and the payment
of taxes by, such Borrower in such states.

11. Representations and Warranties. Each Loan Party represents and warrants as
follows:

(a) Except as previously disclosed in writing to Agent and the Lenders: (i) the
representations and warranties made by such Loan Party herein, in the Loan
Agreement and in each other Loan Document and certificate or other writing
delivered to Agent on or prior to the Third Amendment Effective Date shall be
correct and accurate on and as of the Third Amendment Effective Date as though
made on and as of such date (except to the extent that such representations and
warranties expressly relate solely to an earlier date in which case such
representations and warranties shall be true and correct on and as of such
date); and (ii) no Default or Event of Default shall have occurred and be
continuing on the Third Amendment Effective Date or would result from this
Amendment becoming effective in accordance with its terms.

(b) Each of the Loan Parties (i) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (ii) has all
requisite power and authority to execute, deliver and perform this Amendment,
and to perform the Loan Agreement, as amended hereby and each other Loan
Document, and (iii) is duly qualified to do business and is in good standing in
each jurisdiction where the failure to be so qualified and in good standing
reasonably could be expected to cause a Material Adverse Change.

(c) The execution, delivery and performance by each Loan Party of this
Amendment, and the performance by each such Loan Party of the Loan Agreement, as
amended hereby and each other Loan Document, (i) have been duly authorized by
all necessary action, (ii) do not and will not contravene such Loan Party’s
charter or by-laws, any applicable law or any contractual restriction binding on
or otherwise affecting it or any of its properties, (iii) do not and will not
result in or require the creation of any lien or other encumbrance (other than
pursuant to any Loan Documents) upon or with respect to any of its properties,
and (iv) do not and will not result in any suspension, revocation, impairment,
forfeiture or nonrenewal of any permit, license, authorization or approval
applicable to its operations or any of its properties.

(d) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or agency or other regulatory body is required
in connection with the due execution, delivery and performance by such Loan
Party of this Amendment, or for the performance of the Loan Agreement, as
amended hereby.

(e) This Amendment, the Loan Agreement, as amended hereby, and each other Loan
Document to which such Loan Party is a party is a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, except as such enforceability may be limited by equitable
principles or by or subject to any bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally.

12. Continued Effectiveness of the Loan Agreement.

(a) Except as otherwise expressly provided herein, the Loan Agreement and the
other Loan Documents are, and shall continue to be, in full force and effect and
are hereby ratified and confirmed in all respects, except that on and after the
Third Amendment Effective Date (i) all references in the Loan Agreement to “this
Agreement”, “hereto”, “hereof”, “hereunder” or words of like import referring to
the Loan Agreement shall mean the Loan Agreement as amended by this Amendment
and (ii) all references in the other Loan Documents to the “Loan Agreement”,
“thereto”, “thereof”, “thereunder” or words of like import referring to the Loan
Agreement shall mean the Loan Agreement as amended by this Amendment.

(b) The Loan Parties hereby acknowledge and agree that this Amendment
constitutes a “Loan Document” under the Loan Agreement. Accordingly, it shall be
an Event of Default under the Loan Agreement if any representation or warranty
made by any Loan Party under or in connection with this Amendment shall have
been untrue, false or misleading in any material respect when made.

13. Costs and Expenses. Borrowers shall pay all reasonable out-of-pocket costs
and expenses of Agent (including, without limitation, the reasonable fees and
charges of counsel to Agent) in connection with this Amendment.

14. Ratification. Each Guarantor by its execution of this Amendment hereby
(a) acknowledges and consents to this Amendment, (b) confirms and agrees that
each Loan Document to which it is a party is, and shall continue to be, in full
force and effect and is hereby ratified and confirmed in all respects, and
(c) confirms and agrees that to the extent that any such Loan Document assigns
or pledges to Agent, or grants to Agent a security interest in or lien on, any
Collateral as security for the obligations of Borrowers from time to time
existing in respect of the Loan Documents, such pledge, assignment and/or grant
of a security interest or lien is hereby ratified and confirmed in all respects
as security for all obligations of such Guarantor, whether now existing or
hereafter arising.

15. Miscellaneous.

(a) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Amendment by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by telefacsimile also shall deliver an original executed
counterpart of this Amendment but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.

(b) Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

(c) This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.

[Remainder of this page intentionally left blank]

1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

BORROWERS:

METALICO, INC.,
a Delaware corporation
METALICO AKRON, INC.,
an Ohio corporation
METALICO AKRON REALTY, INC.,
an Ohio corporation
METALICO ALABAMA REALTY, INC.,
an Alabama corporation
METALICO ALUMINUM RECOVERY, INC.,
a New York corporation
METALICO BUFFALO, INC.,
a New York corporation
METALICO-COLLEGE GROVE, INC.,
a Tennessee corporation
METALICO-GRANITE CITY, INC.,
an Illinois corporation
METALICO NIAGARA, INC.,
a New York corporation
METALICO ROCHESTER, INC.,
a New York corporation
METALICO SYRACUSE, INC.,
a New York corporation
METALICO SYRACUSE REALTY, INC.,
a New York corporation
METALICO TRANSFER, INC.,
a New York corporation
METALICO TRANSFER REALTY, INC.,
a New York corporation
METALICO TRANSPORT, INC.,
a New York corporation
GULF COAST RECYCLING, INC.,
a Florida corporation

By:      /s/ Michael J. Drury     



    Name: Michael J. Drury
Title: Authorized Representative

2





BORROWERS:

MAYCO INDUSTRIES, INC.,


an Alabama corporation
SANTA ROSA LEAD PRODUCTS, INC.,
a California corporation
TRANZACT CORPORATION,
a Delaware corporation
WEST COAST SHOT, INC.,
a Nevada corporation
ELIZABETH HAZEL LLC, an Ohio limited liability company
MELINDA HAZEL LLC, an Ohio limited liability company
TOTALCAT GROUP, INC., a Delaware corporation
FEDERAL AUTOCAT RECYCLING, LLC, a New Jersey limited liability company
HYPERCAT COATING LIMITED LIABILITY COMPANY, a New Jersey limited liability
company
HYPERCAT DMG, L.L.C., a New Jersey limited liability company
AMERICAN CATCON, INC., a Texas Corporation

By:      /s/ Michael J. Drury     



    Name: Michael J. Drury
Title: Authorized Representative

3





GUARANTORS:

METALICO NILES, INC.,


an Ohio corporation
RIVER HILLS BY THE RIVER, INC.,
a Florida corporation
GENERAL SMELTING & REFINING, INC., a Tennessee corporation
METALICO GULFPORT REALTY, INC., a Mississippi corporation

By:      /s/ Michael J. Drury     



    Name: Michael J. Drury
Title: Authorized Representative

4





      Accepted and agreed to as of
the date first above-written:
WELLS FARGO FOOTHILL, INC.,
a California corporation, as Agent

By:
  /s/ Gary Forlenza     
 
   



    Name: Gary Forlenza
Title: Vice President

     
LENDERS:
 
WACHOVIA BANK, NATIONAL ASSOCIATION,

as Lender
By:
 
/s/ Sanye Kim     
 
   

          Name:     Sanye Kim     Title: Vice President     JPMORGAN CHASE BANK,
N.A.,     as Lender     By:     /s/ Kim Nguyen___________________



    Name: Kim Nguyen
Title: Vice President

5

Exhibit A

Schedule C-1

Lenders and Lenders’ Commitments

                                         
 
  Revolver   Term Loan A   Term Loan B   Term Loan C   Total
Lender
  Commitment   Commitment   Commitment   Commitment   Commitment
 
                                       
Wells Fargo Foothill, Inc.
  $ 34,647,050.82     $ 3,764,706     $ 941,176     $ 5,647,058.82     $
45,000,000  
 
                                       
Wachovia Bank, National Association
  $ 21,676,470.59     $ 2,117,647     $ 529,412     $ 3,176,470.59     $
27,500,000  
 
                                       
JPMorgan Chase Bank, N.A.
  $ 21,676,470.59     $ 2,117,647     $ 529,412     $ 3,176,470.59     $
27,500,000  
 
                                       
Total
  $ 78,000,000     $ 8,000,000     $ 2,000,000     $ 12,000,000     $
100,000,000  
 
                                       

6